DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Herber (EP 2140783).
Herber teaches a weighted deformable cleaning device comprising a deformable exterior sac (1) having an interior volume.  There is a deformable weighted sac (3) removably inserted into the interior volume of the deformable exterior sac.  The deformable exterior sac and the deformable weighted save have a non-deformed cross section area and are configured to deform to fit through an opening smaller than the non-deform cross section (the device is capable of fitting through an opening smaller than the cross section and therefore reads on this claim limitation).  The exterior sac has a texture (paragraph 0019).
With regards to claim 2, the deformable exterior sac comprises an opening to an interior volume.
With regards to claim 3, there is a fastener to seal the opening (zipper; Paragraph 0023).
With regards to claim 4, there is a bead composition (6) within an interior volume of the weighted sac. 
With regards to claim 5, the bead composition comprises a plurality of weighted beads (polypropylene) and a plurality of cushion beads (Styrofoam) (paragraph 0007, 0008, 0012).
With regards to claim 6, Herber teaches a weighted deformable cleaning device comprising a deformable exterior sac (1) having an interior volume.  There is a deformable weighted sac (3) having an interior volume filled with a plurality of weighted beads and a plurality of cushion beads (paragraph 0007, 0008, 0012) of the deformable exterior sac.  The deformable weight sac is removably inserted in to the deformable exterior sac.  
With regards to claim 7, the cushions beads are .5 times smaller than the weighted beads (paragraph 0014).
With regards to claim 8, the plurality of cushion beads has a cushion bead quantity that exceeds the quantity of the plurality of weighted beads (ratio can be 80/20) (paragraph 0011).
With regards to claim 9, the volumetric weight of the cushion beads would exceed the volumetric weight of the weighted beads if the ratio was 80/20 (the 80% of cushion beads would take up more space than the weighted beads).
With regards to claim 10, the volumetric weight of the cushion beads can exceed a volumetric weight of the weighted beads by a ratio of 2:1 since the ratio of the beads can be anywhere between 20/80 to 80/20 and thus since the cushion beads are half the size of the weighted beads, then if the ratio was 50/50, it is clear that the ratio of the volumetric weight would be 2:1.  It would be 1:1 if they were the same size, but since the cushion are half the size, then the ratio is 2:1 for volumetric weight).  
With regards to claim 11, Herber teaches a weighted deformable cleaning device comprising a deformable exterior sac (1) having an interior volume.  There is a deformable weighted sac (3) having a bead composition (paragraph 0007, 0008, 0012) removably inserted into the interior volume of the deformable exterior sac.  The deformable exterior sac and the deformable weighted save have a non-deformed cross section area and are configured to deform to fit through an opening smaller than the non-deform cross section (the device is capable of fitting through an opening smaller than the cross section and therefore reads on this claim limitation).  The exterior sac has a texture (paragraph 0019).
With regards to claim 12, the deformable exterior sac has an aperture to the interior surface.
With regards to claim 13, there is a fastener to close the aperture (zipper; Paragraph 0023).
With regards to claim 14, the exterior sac comprises a retrieval loop (aperture on zipper that connects zipper pull to zipper).
With regards to claim 15, the textured surface of the exterior sac is abrasive (abrasive is a relative term and the texture can be leather and leather is more abrasive than fur).
With regards to claim 16, the bead composition comprises a plurality of weighted beads (polypropylene) and a plurality of cushion beads (Styrofoam) (paragraph 0007, 0008, 0012).
With regards to claim 17, the cushions beads are .5 times smaller than the weighted beads (paragraph 0014).
With regards to claim 18, the plurality of cushion beads has a cushion bead quantity that exceeds the quantity of the plurality of weighted beads (ratio can be 80/20) (paragraph 0011).
With regards to claim 19, the volumetric weight of the cushion beads would exceed the volumetric weight of the weighted beads if the ratio was 80/20 (the 80% of cushion beads would take up more space than the weighted beads).
With regards to claim 20, the volumetric weight of the cushion beads can exceed a volumetric weight of the weighted beads by a ratio of 2:1 since the ratio of the beads can be anywhere between 20/80 to 80/20 and thus since the cushion beads are half the size of the weighted beads, then if the ratio was 50/50, it is clear that the ratio of the volumetric weight would be 2:1.  It would be 1:1 if they were the same size, but since the cushion are half the size, then the ratio is 2:1 for volumetric weight).  
				Relevant prior art
Examiner suggests reviewing these prior art references before submitting a response since they are considered to be relevant and could have been used in a prior art rejection: PGPub 20170209005, PGPub 20090194136.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723